 1                            UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                        Case No.: 2:18-cr-0322-APG-BNW

 4                          Plaintiff,              ORDER

 5 v.

 6 THIEN DINH LE,

 7                          Defendant.

 8        If the Government has any response to defendant Thien Dinh Le’s motion for release

 9 pending sentence (ECF No. 62), it shall file that response by December 3, 2019.

10        Dated: November 27, 2019.

11                                                    ________________________________
                                                      ANDREW P. GORDON
12                                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23
